Citation Nr: 0821656	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1969 to March 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, that found 
that new and material evidence had been presented to reopen a 
claim for PTSD, also claimed as depression, and denied the 
claim on the merits.

The United States Court of Appeals for the Federal Circuit 
has held that a claim based on the diagnosis of a new mental 
disorder states a new claim when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  The issue of service connection for depression had 
not been previously denied.  Therefore, the Board will 
consider the veteran's claim for service connection for 
depression as a new claim, rather than as an application to 
reopen a previously denied claim.  

The issues of entitlement to service connection for PTSD and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was originally denied by an 
October 1992 rating decision; notice was provided in May 
1993.  Thereafter, an RO decision in June 1993 confirmed and 
continued the denial, and the veteran was so informed that 
same month.  A subsequent rating decision issued in June 1996 
found that new and material evidence had not been submitted 
to reopen the claim, and notice was sent to the veteran in 
July 1996.  The veteran did not appeal any of these 
decisions.  

2.  Additional evidence associated with the claims file since 
the RO's June 1996 decision was not previously before agency 
decision makers, and relates to an unestablished fact that, 
when considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The June 1996 RO decision that found that no new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

2.  Since the June 1996 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for PTSD have been met. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006).  

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for PTSD.  Therefore, no further notice or 
development under the VCAA is required with respect to the 
claim to reopen, including any discussion of the requirements 
outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

New and Material Evidence

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection for PTSD requires 
the following three elements: [1] a current medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).  

The veteran's initial claim for service connection for PTSD 
was denied in an October 1992 rating decision, and so 
informed the veteran in May 1993.  Thereafter, in a 
determination in June 1993, the RO confirmed and continued 
the denial, and informed the veteran that same month.  A 
rating decision issued in June 1996 found that new and 
material evidence had not been submitted to reopen the claim 
and the veteran was informed of this decision in July 1996.  
The veteran did not appeal any of these decisions.  The 
decisions are final based on the evidence then of record.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  The veteran 
seeks to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, as is the case in this instance, Title 38 Code of 
Federal Regulations, Section 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether new and 
material evidence has been received, VA must initially decide 
whether evidence associated with the claims file since the 
last prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis) of the claim, and is 
not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
June 1996 RO decision.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  Regardless of the RO's actions, the Board must make 
an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

In the October 1992 rating decision, the RO considered the 
veteran's service medical records which show that he was seen 
in March 1969 in the neuropsychiatry clinic and that the 
examiner indicated that no psychosis was present.  At 
separation in March 1970, psychiatric examination was normal.  
On VA psychiatric examination in May 1970, no psychiatric 
disorder was noted.  The RO noted that the veteran had not 
responded to a stressor questionnaire and found that service 
connection was not warranted since PTSD was not shown by the 
evidence of record.  The veteran was informed of this 
decision by correspondence dated in May 1993.  Further, this 
correspondence also informed him that he could appeal this 
decision if he filed within one year from the date of the 
correspondence.  In June 1993, the RO confirmed and continued 
the denial after VA treatment records dated in 1993 were 
received, and the RO found that PTSD was not shown.  The 
veteran was advised of this determination and his rights in 
June 1993.  The veteran did not appeal.  Thereafter, in a 
June 1996 rating decision, it was determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for PTSD.  At the time 
of this rating decision, the RO considered VA outpatient 
treatment records dated from 1982 to 1996.  The RO found that 
there was no showing of PTSD and denied reopening the claim.  
The veteran did not appeal the June 1996 rating decision, 
after notice was sent to him in July 1996.  

Evidence added to the claims file since the RO's June 1996 
determination included the veteran's 201 file, VA outpatient 
treatment records dated in 2002 and 2003, and a VA 
hospitalization report of May 2008.  All of this evidence is 
new as it was not before VA at the time of the prior denial.  
Further, some of this evidence is material.  There is a 
diagnosis of rule out PTSD in an August 2002 private 
psychological assessment, and there is finding of 
presentation congruent with PTSD symptoms on VA outpatient 
treatment in February 2003, May 2003 and November 2003.  
Additionally on VA hospitalization in May 2008, the Axis I 
diagnosis was PTSD.  This evidence is material as it shows a 
previously unestablished fact, a diagnosis of PTSD.  

Therefore, under these circumstances, the Board concludes 
that the criteria for reopening the claim are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However, the Board finds 
that additional development is required before it may enter a 
final determination on the underlying merits of this claim.  
This is discussed in the Remand below.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD, the appeal 
is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran claims that he has PTSD related to his military 
service, and the record contains diagnoses of PTSD.  He 
claims as his stressor that he was subjected to sniper fire 
during his night shift duty when he served as a military 
policeman assigned to the 1st Division Delta Company in 
DeNang.  He also mentioned a civilian who was killed in his 
compound.  More specific information has not been provided by 
the veteran and thus no attempt has been made to verify the 
veteran's claimed stressor of being subjected to sniper fire.  

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also, Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  Applying this holding to the 
instant case, it does not appear that sufficient effort was 
made to verify the veteran's purported stressors through 
official channels, to include research of his unit records.  
Therefore, the Board finds that a search for the veteran's 
unit records must be conducted in order to locate any 
evidence which could potentially corroborate the 
aforementioned alleged stressor incidents. 

Verification requires that the veteran provide, at a minimum, 
a stressor that can be documented, the location where the 
incident took place, the approximate date of the incident, 
and the unit of assignment at the time the stressful event 
occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  His 201 file 
has been associated with the file.  Without verification 
regarding the claimed stressors and copies of the unit's 
histories the Board cannot determine whether the veteran was 
in combat or exposed otherwise to the claimed stressors.  
Accordingly, the Board must remand the claim to attempt to 
verify the claimed stressors and should request the veteran's 
unit histories.  

The veteran should be contacted and requested to supply more 
specific information regarding his stressors for 
verification.  Once the veteran has provided the necessary 
information, such verification should be pursued.

Concerning the claim for service connection for depression, 
the veteran's service medical records show that he was seen 
in March 1969 in the neuropsychiatry clinic and that the 
examiner indicated that no psychosis was present.  His wife 
has reported that after the war, he became irritable and was 
mostly sad or angry.  Post-service medical records show 
diagnoses of depression.  On remand, the veteran should be 
afforded a VA psychiatric examination in order to obtain a 
medical opinion, as set forth below.

Finally, any recent VA treatment records, as well complete 
treatment records from Riccardo B. Rivas, Ph.D., and reports 
of the veteran's psychiatric hospitalizations in 
Massachusetts and Rochester, N.Y. in the 1980s should be 
obtained. 
   
In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records for a 
psychiatric disorder, dated since 
November 2003.

2.  Make arrangements to obtain the 
veteran's complete treatment records from 
Riccardo B. Rivas, Ph.D.

3.  Make arrangements to obtain the 
veteran's reports of psychiatric 
hospitalizations in Massachusetts and 
Rochester, N.Y. in the 1980s. 

4.  Contact the veteran and request that 
he provide a more specific and detailed 
statement describing his alleged 
stressors being as specific as possible, 
including, but not limited to the 
approximate dates (within a 60 day 
window) of the sniper attacks, and the 
exact location of the unit at the time of 
the attacks, and the specific 
circumstances surrounding the death of 
the civilian.  He should be informed that 
specific dates, locations, circumstances, 
and names of those involved in the 
reported incidents would prove very 
helpful in attempting to verify his 
stressors.   

5.  Thereafter, prepare a letter asking 
the United States Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the veteran's alleged 
stressors of being subjected to sniper 
fire and the death of a civilian.  
Specifically, a request should be made to 
locate the unit records for the 1st 
Division Delta Company for the dates 
specified by the veteran.  JSRRC should 
be provided with copies of the veteran's 
personnel records obtained showing 
service dates, duties, and units of 
assignment and any additional relevant 
evidence associated with the claims 
folder. 

6.  Then, schedule the veteran for a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review.  

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders- IV (DSM-IV).  
All necessary special studies or tests, 
including psychological testing and 
evaluation if indicated, are to be 
accomplished.  

The examiner must express an opinion as 
to whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and if he 
meets such criteria, whether PTSD can be 
related to a stressor or stressors 
reported by the veteran and established 
as having occurred during the veteran's 
active service.  

The examiner must also express an opinion 
as to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the veteran's depression had its 
onset during active service or is related 
to any in-service disease or injury 

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

7.  Finally, readjudicate the veteran's 
claims on appeal.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky  
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


